Order filed, May 8, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00350-CV
                                 ____________

                        JIMMY GETTINGS, Appellant

                                         V.

DARLENE BOUNDS, GRADY GETTINGS, BELVA GETTINGS, CHURCH
OF CHRIST, MILL ROAD, OF DURHAM, NORTH CAROLINA, CHURCH
OF CHRIST OF CAMPIONS OF HOUSTON, TEXAS DOES 1-25, Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-02794


                                     ORDER

      The reporter’s record in this case was due May 3, 2019. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Amanda Lynn King, the official court reporter, to file the record
in this appeal within 10 days of the date of this order.


                                   PER CURIAM


Panel Consists of Justices .